No. 110,421

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          ROBERT L. VERGE,
                                             Appellant,

                                                     v.

                                          STATE OF KANSAS,
                                              Appellee.


                                  SYLLABUS BY THE COURT

       Although Alleyne v. United States, 570 U.S. ___, 133 S. Ct. 2151, 186 L. Ed. 2d
314 (2013), created a new constitutional rule requiring any fact that increases the penalty
for a crime beyond the prescribed statutory minimum sentence be submitted to a jury, the
rule does not apply retroactively to cases on collateral review.


       Appeal from Dickinson District Court; BENJAMIN J. SEXTON, judge. Opinion filed July 18, 2014.
Affirmed.


       Ralph J. De Zago, of Herington, for appellant.


       Kristafer R. Ailslieger, deputy solicitor general, for appellee.


Before ARNOLD-BURGER, P.J., BUSER and SCHROEDER, JJ.


       ARNOLD-BURGER, J.: In 1997, Robert L. Verge was convicted of capital murder,
but the jury was unable to unanimously agree on the death penalty. Accordingly, under
the statute in effect at the time, he was given a life sentence and the sentencing court was
given the responsibility to determine if Verge was eligible for parole after serving the
minimum 25 years or whether he was going to be required to serve 40 years in prison


                                                     1
before he could be considered for parole. K.S.A. 22-3717; K.S.A. 21-4635. The
sentencing court determined that the mitigating factors present did not outweigh the
aggravating factors, so it sentenced Verge to a life sentence without the possibility of
parole for 40 years. State v. Verge, 272 Kan. 501, 519-20, 34 P.3d 449 (2001) (Verge I).
Now, Verge appeals the summary dismissal of his third K.S.A. 60-1507 motion as
successive and untimely claiming that the new rule established in Alleyne v. United
States, 570 U.S. ___, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013), which mandates that
only a jury could have found the aggravating factors necessary to enhance Verge's parole
eligibility from 25 years to 40 years, is an intervening change in the law that requires his
case to be remanded for resentencing. But Verge's case was final, having exhausted all
direct appeals, when Alleyne was issued. Because we find that Alleyne does not apply
retroactively to cases on collateral review, we affirm.


                          FACTUAL AND PROCEDURAL HISTORY


       In November 1998, Verge was convicted of capital murder, aggravated robbery,
aggravated burglary, and two counts of felony theft. He was sentenced by the court to life
imprisonment with no chance of parole for 40 years on the capital murder conviction,
which was upheld by our Supreme Court in Verge I, 272 Kan. 501.


       In December 2002, Verge filed a motion to correct an illegal sentence, which the
district court denied. This court construed Verge's motion as a K.S.A. 60-1507 motion
and affirmed the district court's denial. State v. Verge, No. 92,562, 2005 WL 2076503
(Kan. App.) (unpublished opinion), rev. denied 280 Kan. 991 (2005).


       In April 2010, Verge filed a second motion to correct an illegal sentence, which
the district court construed as a K.S.A. 60-1507 motion and denied it as successive and
untimely. Verge failed to docket his appeal from the district court's decision, and this
court dismissed Verge's appeal.

                                              2
       On August 5, 2013, Verge filed his most recent K.S.A. 60-1507 motion alleging
ineffective assistance of counsel throughout his trial and appeal; that his hard 40 sentence
should have been put before a jury, relying on Alleyne; that he should have been allowed
to voir dire the jury; and that the district court abused its discretion when it construed his
motion to correct an illegal sentence as a habeas corpus motion.


       The district court summarily dismissed Verge's K.S.A. 60-1507 motion as
successive and untimely. The district court also found that no manifest injustice was
shown through the facts presented by Verge.


       Verge filed a timely notice of appeal.


                                          ANALYSIS


       When the district court summarily denies a K.S.A. 60-1507 motion, an appellate
court conducts de novo review to determine whether the motion, files, and records of the
case conclusively establish that the movant is not entitled to relief. Edgar v. State, 294
Kan. 828, 836, 283 P.3d 152 (2012).


       The success of Verge's K.S.A. 60-1507 motion hinges on whether the recent
United States Supreme Court case of Alleyne applies retroactively to Verge's case. If it
does, then Verge's K.S.A 60-1507 is not considered successive because the case would
constitute an intervening change in the law. See Rowland v. State, 289 Kan. 1076, 1087,
219 P.3d 1212 (2009). Likewise, it would not be subject to dismissal as untimely because
it could be considered manifest injustice or patently unfair to deny Verge's claim when
the law has changed and it is to be applied retroactively. K.S.A. 60-1507(f)(2); Ludlow v.
State, 37 Kan. App. 2d 676, 686, 157 P.3d 631 (2007). If Alleyne does not apply
retroactively to cases on collateral review, then there can be no doubt that Verge's motion
is both successive and untimely (filed after June 30, 2004), and as such it was properly

                                                3
denied. See State v. Trotter, 296 Kan. 898, 904, 295 P.3d 1039 (2013) (citing K.S.A. 60-
1507[c]—sentencing court not required to entertain a second or successive motion for
similar relief on behalf of the same prisoner); Pabst v. State, 287 Kan. 1, 22, 192 P.3d
630 (2008) (discussing time limits for K.S.A. 60-1507 actions when conviction occurred
before 2003 statutory amendments). And, even if we were to consider Verge's motion to
be a motion to correct an illegal sentence under K.S.A. 22-3504, which can be brought at
any time, the success of the motion would still depend on whether Alleyne applies
retroactively to cases that were already final at the time Alleyne was decided. If it does,
he prevails. If it does not, his claim fails under any theory. Accordingly, we first examine
the United States Supreme Court's decision in Alleyne.


The Retroactive Application of Apprendi and Alleyne in General


       Our discussion of Alleyne must begin with the United States Supreme Court
decision in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348, 147 L. Ed. 2d 435
(2000). There the Court examined a New Jersey hate crime statute that allowed the
maximum sentence for a crime to be enhanced if the judge found by a preponderance of
the evidence that the defendant acted to intimidate on the basis of race, color, gender,
handicap, religion, sexual orientation, or ethnicity. The Supreme Court found that
"[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt." (Emphasis added.) 530 U.S. at 490. The Court found the
statute to be invalid and vacated Apprendi's enhanced sentence. 530 U.S. at 497.


       Our Supreme Court recognized the ruling from Apprendi in State v. Gould, 271
Kan. 394, 406, 23 P.3d 801 (2001). Because K.S.A. 21-4716(a) allowed the judge to
enhance the presumptive sentence under the Kansas Sentencing Guidelines Act (KSGA),
K.S.A. 21-4701 et seq., upon a finding of certain aggravating factors, our court found the
statute to be unconstitutional and vacated Gould's enhanced sentence, consistent with

                                              4
Apprendi. Gould, 271 Kan. at 414. Our Supreme Court went on to find that the
constitutional mandate of Apprendi was not retroactive. The court found that it would
only apply to cases that were pending on direct appeal, were not yet final, or which arose
after June 26, 2000 (the date of the Apprendi ruling). Gould, 271 Kan. at 414.


       Just a few months later our Supreme Court was faced with the question of whether
Apprendi applied retroactively to cases on collateral review. In Whisler v. State, 272 Kan.
864, 879, 36 P.3d 290 (2001), after a thorough review of the rules regarding retroactive
application of legal decisions, the court found that Apprendi was "not a watershed rule of
criminal procedure that implicates the fundamental fairness of trial" and, therefore, it did
not apply retroactively to cases on collateral review.


       Thirteen years later, the United States Supreme Court was faced with a similar
issue, but this time as it related to the enhancement of a mandatory minimum sentence. In
Alleyne, the United State Supreme Court extended Apprendi by holding that any fact that
increases the mandatory minimum sentence is an element and must be submitted to a jury
and found beyond a reasonable doubt. Alleyne, 133 S. Ct. at 2158.


       The Kansas Supreme Court first addressed the application of Alleyne to the Kansas
sentencing scheme in State v. Soto, 299 Kan. 102, 322 P.3d 334 (2014), a direct appeal.
Soto was found guilty of first-degree premeditated murder. See K.S.A. 21-3401(a).
According to the statutes in effect at the time of Soto's conviction, under K.S.A. 21-
4635(b), Soto could either receive a mandatory sentence of 50 years or be "'sentenced as
otherwise provided by law.'" 299 Kan. at 116. In determining the sentence, the court is to
weigh aggravating circumstances (which are set out in K.S.A. 21-4636) against
mitigating circumstances (set out in K.S.A. 21-4637) and if the mitigating circumstances
do not outweigh the aggravating circumstances the defendant must be sentenced to 50
years without the possibility of parole, otherwise known as the "hard 50." K.S.A. 21-
4635(d); K.S.A. 21-4638. Absent this enhancement, Soto would be subject to a life

                                              5
sentence with the possibility of parole after 25 years. See K.S.A. 21-4706(c); K.S.A. 22-
3717(b)(1). The district court weighed the aggravating and mitigating circumstances and
sentenced Soto to the hard 50 sentence. Soto appealed.


       The Alleyne decision was filed after briefing in Soto. But cognizant of Alleyne's
impact, the Kansas Supreme Court requested supplemental briefing to address its
application to Soto's case. See Soto, 299 Kan. at 115. Subsequently, the Court found that
the hard 50 sentencing scheme was contrary to the ruling in Alleyne and declared it
unconstitutional "because it permits a judge to find by a preponderance of the evidence
the existence of one or more aggravating factors necessary to impose an increased
mandatory minimum sentence, rather than requiring a jury to find the existence of the
aggravating factors beyond a reasonable doubt." Soto, 299 Kan. at 124. The court vacated
Soto's sentence and remanded the case for resentencing.


       Accordingly, in Soto and several cases decided after Soto, the Kansas Supreme
Court has clearly applied the procedural rule announced in the Alleyne decision to cases
pending on direct appeal at the time the Alleyne decision was filed. See State v. Lloyd,
299 Kan. ___, 325 P.3d 1122, 2014 WL 2434632 (No. 104,392, filed May 30, 2014);
State v. Astorga, 299 Kan. ___, 324 P.3d 1046, 2014 WL 2155269 (2014); State v.
DeAnda, 299 Kan. ___, 324 P.3d 1115, 2014 WL 2155364 (2014); State v. Hilt, 299 Kan.
176, 322 P.3d 367 (2014). This brings us to the real issue in this case: whether the rule
announced in the Alleyne decision applies retroactively to cases that are already final but
before the court on collateral review.


The Retroactive Application of Alleyne in Cases on Collateral Review


       To reiterate, in order to avoid a determination that Verge's K.S.A. 60-1507 motion
is successive and untimely, he first needs to show that Alleyne would constitute an


                                             6
intervening change in the law. That is not difficult. As our Supreme Court pointed out in
Soto:


                "In sum, before Alleyne, the United States Supreme Court held that any
        additional facts necessary to increase the punishment for a crime beyond the maximum
        punishment a judge could impose based solely on the facts reflected in the jury verdict or
        admitted by the defendant must be submitted to a jury and proven beyond a reasonable
        doubt. In contrast, additional facts necessary to increase the mandatory minimum
        sentence were merely sentencing factors that could be found by a judge rather than a
        jury." Soto, 299 Kan. at 119.


The court indicated that Alleyne "changed [the] landscape." Soto, 299 Kan. at 120. The
court cited a litany of cases in which it had upheld the hard 40/50 sentencing scheme
based on pre-Alleyne United States Supreme Court precedent. Soto, 299 Kan. at 119-20.
The Tenth Circuit Court of Appeals has also determined that Alleyne does create "'a new
rule of constitutional law.'" In re Payne, 733 F.3d 1027, 1029 (10th Cir. 2013).


        However, the inquiry does not end there. Even though Alleyne is an intervening
change in the law, it still needs to be determined whether Alleyne would apply
retroactively to Verge's case, a collateral action. The general rule is that "new law will
not be applied to cases on collateral attack." Drach v. Bruce, 281 Kan. 1058, Syl. ¶ 8, 136
P.3d 390 (2006), cert. denied 549 U.S. 1278 (2007). But neither the United States
Supreme Court, nor the Kansas Supreme Court has specifically addressed this issue as it
relates to the Alleyne decision. Several Circuit Courts of Appeal, including the Second,
Fourth, Seventh, and Tenth Circuits, have determined that Alleyne, as an extension of
Apprendi, does not apply retroactively in collateral appeals. However, we are compelled
to take note of the fact these courts base their analysis on the language of 28 U.S.C. §
2255(h)(2), which specifically mandates that newly recognized rights be specifically
made applicable retroactively by the Supreme Court to cases on collateral review before a
movant can overcome any claims of successiveness in a federal habeas corpus action.

                                                    7
Payne, 733 F.3d at 1029; Simpson v. United States, 721 F.3d 875, 876 (7th Cir. 2013);
United States v. Redd, 735 F.3d 88, 91-92 (2d Cir. 2013); United States v. Stewart, 540
Fed. Appx. 171 n. (4th Cir. 2013). Ohio has followed the federal lead because it has a
statute very similar to 28 U.S.C. § 2255. See State v. Lewis, 2014 Ohio 2224, __ N.E.2d
__, 2014 WL 2192147 (Ohio App.) (relying on Ohio Rev. Code Ann. §
2953.23[A][1][a]).


       Kansas does not have a similar statute. Our statute does not specifically refer to
changes in the law as a basis for allowing successive or untimely motions for
postconviction relief. Instead, the statute allows the 1-year time limitation to be
disregarded to prevent "manifest injustice." K.S.A. 60-1507(f)(2). In addition, our courts
have interpreted the prohibition against successive motions to be disregarded only in
cases of "exceptional circumstances." Such exceptional circumstances have been
interpreted to include an intervening change in the law. See Supreme Court Rule
183(c)(3) (2013 Kan. Ct. R. Annot. 278); Rowland, 289 Kan. at 1087.


       Even though Kansas does not have the same federal statutory language, our
Supreme Court has made it clear, consistent with rulings from the United States Supreme
Court, that "[a] new constitutional rule of criminal procedure generally will not be
applied retroactively to cases on collateral review." (Emphasis added.) State v. Neer, 247
Kan. 137, Syl. ¶ 3, 795 P.2d 362 (1990). In Whisler, the Kansas Supreme Court noted
that "the Apprendi rule (along with nearly all ground-breaking constitutional rules from
the last 50 years) are matters of criminal procedure." 272 Kan. at 878. However, there are
certain exceptions to this rule.


       In both Neer and Whisler our Supreme Court quoted with approval Teague v.
Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989), which analyzed which
types of new constitutional rules may be applied retroactively to cases on collateral
review and concluded that only two types of constitutional rules implicate retroactivity:

                                              8
(1) rules that place certain kinds of primary, private individual conduct beyond the power
of the criminal lawmaking authority to proscribe, or (2) rules that require the observance
of those procedures that are implicit in the concept of ordered liberty. Teague, 489 U.S. at
307; Whisler, 272 Kan. at 870; Neer, 247 Kan. 137, Syl. ¶ 3. In Whisler, our Supreme
Court found that neither of these exceptions applied to the new constitutional rule of
criminal procedure announced in Apprendi. 272 Kan. at 879.


       Alleyne is an extension of Apprendi. The United States Supreme Court has decided
that other rules based on Apprendi do not apply retroactively on collateral review. See
Schriro v. Summerlin, 542 U.S. 348, 358, 124 S. Ct. 2519, 159 L. Ed. 2d 442 (2004)
(finding that Ring v. Arizona, 536 U.S. 584, 122 S. Ct. 2428, 153 L. Ed. 2d 556 [2002],
which held Arizona's death penalty sentencing scheme unconstitutional in light of
Apprendi, did not apply retroactively to cases already final on direct review). This
implies that the United States Supreme Court will not declare Alleyne to be retroactive to
cases that are already final on direct review. Likewise, our Supreme Court has found that
Apprendi does not apply retroactively to cases on collateral review. We can find nothing
that distinguishes this case from Apprendi and the analysis in Whisler when it comes to
retroactivity.


       In conclusion, although Alleyne created a new constitutional rule, we find that it
does not apply retroactively to cases before the court on collateral review. Accordingly,
the district court did not err when it summarily dismissed Verge's K.S.A. 60-1507 action.


The Retroactive Application of Alleyne in a Motion to Correct Illegal Sentence


       Even if we were to liberally construe Verge's pro se K.S.A. 60-1507 motion to be
a motion to correct an illegal sentence under K.S.A. 22-3504, it still fails. See State v.
Kelly, 291 Kan. 563, 565, 244 P.3d 639 (2010) (pro se pleadings liberally construed and
failure to cite the correct statutory grounds for claim immaterial).

                                              9
       Determining whether a sentence is illegal is a question of law over which this
court has unlimited review. State v. Neal, 292 Kan. 625, 630, 258 P.3d 365 (2011). A
motion to correct an illegal sentence may be raised at any time. 292 Kan. at 631. An
"illegal" sentence, as contemplated by K.S.A. 22-3504, is a sentence imposed by a court
without jurisdiction; a sentence which does not conform to the statutory provision, either
in the character or the term of the punishment authorized; or a sentence which is
ambiguous with respect to the time and manner in which it is to be served. 292 Kan. at
630. The Kansas Supreme Court has repeatedly held that K.S.A. 22-3504 has very
limited applicability. Makthepharak v. State, 298 Kan. 573, 581, 314 P.3d 876 (2013). A
sentence is illegal only if it fits within the definition. "Because the definition of an illegal
sentence does not include a claim that the sentence violates a constitutional provision, a
defendant may not file a motion to correct an illegal sentence based on constitutional
challenges to his or her sentence." State v. Mitchell, 284 Kan. 374, 377, 162 P.3d 18
(2007) (citing State v. Gayden, 281 Kan. 290, 293, 130 P.3d 108 [2006]); see also State v.
Payton, No. 98,756, 2008 WL 4471901, at *4 (Kan. App. 2008) (unpublished opinion)
(motion to correct illegal sentence based on Apprendi improper constitutional challenge
to sentence), rev. denied 288 Kan. 835 (2009). Similarly, Verge's constitutional challenge
based upon Alleyne would also fail.


       Moreover, as already discussed, our Supreme Court has made clear that the
procedural sentencing rule outlined in Apprendi only applies to cases that were not final
at the time Apprendi was decided. In State v. Synoracki, 280 Kan. 934, 935, 126 P.3d
1121 (2006), our Supreme Court relied on the rule enunciated in Whisler, when denying a
motion to correct an illegal sentence based on a case that was final several years before
Apprendi was decided. Again, Alleyne is simply an extension of Apprendi, and we can
conceive of no reason why the same rule would not apply.


       Affirmed.


                                               10